Case 21-10387-amc         Doc 30    Filed 08/02/21 Entered 08/02/21 09:25:16               Desc Main
                                    Document     Page 1 of 1




                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF PENNSYLVANIA

IN RE:      Denise J Niemeyer                        Case No.: 21-10387-amc
            Debtor
                                                     Chapter: 13
            SN Servicing Corporation as Servicer
            for U.S. Bank Trust National             Judge: Ashely M. Chan
            Association, as Trustee of the FW
            Series I Trust                           Hearing Date:
            Movant                                   August 3, 2021 at 10:00 am
            v.

            Sheila Williams
            William C. Miller - Trustee
                            Respondents


                PRAECIPE TO WITHDRAW OBJECTION TO CONFIRMATION

TO THE CLERK:

Kindly withdraw the Objection to Confirmation filed by SN Servicing Corporation as Servicer for U.S.
Bank Trust National Association, as Trustee of the FW Series I Trust on April 6, 2021 at Docket #23.

Dated: August 2, 2021

                                       By: _/s/Lorraine Gazzara Doyle___
                                               Lorraine Gazzara Doyle, Esq.
                                               FRIEDMAN VARTOLO LLP
                                               Attorneys for Movant
                                               1325 Franklin Avenue, Suite 230
                                               Garden City, New York 11530
                                               T: (212) 471-5100
                                               F: (212) 471-5150
                                               Bankruptcy@FriedmanVartolo.com
